LENT, J.,
concurring in part; dissenting in part.
I agree with the majority in the disposition of the claims of the plaintiff with respect to imposition of a constructive trust and her theory of parol gift-adverse possession prior to the death of her husband.
*37I do not agree with the majority concerning the disposition of her claim of adverse possession of the subject property following the death of her husband. The majority holds that she is not entitled to count the period of time during which she was administratrix of his estate because of the nature of the relationship between an administratrix and the heirs of a decedent and the sound public policy reasons underlying the rules of law which havefdeveloped with respect to the rights and duties arising out of that relationship. If that were the proper point of departure for analysis of plaintiffs claim and supporting evidence, I would unhesitatingly agree with the majority despite the fact that the result would be unfortunate. I believe, however, that the point of departure for analysis of these facts and this claim lies elsewhere.
The focus should be on the capacity in which she held possession. Until the time of her husband’s death, plaintiff was in possession with her husband of the subject property. Their possession was under his legal title. Their joint (or common) possession was exclusive as against the whole world and no one disputed their right to that possession. Upon the death of her husband plaintiff merely continued in possession of the subject property in her individual capacity, at no time did she ever take, or purport to take, possession of any of the subject realty in her capacity as administratrix. Were there any evidence she had at any time grounded her claim to right of possession upon her office of administratrix, the majority’s position would be unassailable, but such is not the case.
During the period of administration she possessed all of the property formerly possessed by her and her husband. After his death, however, she possessed a portion of the entire property as surviving tenant of the tenancy by the entirety created by the relevant deeds. She possessed the subject property under a claim of right arising out of her justifiable belief that all of their property had been held as tenants *38with right of survivorship. That she was, also, administratrix of his estate in these circumstances was a mere happenstance. Had someone else been administrator the record yet supports the conclusion that probate would have proceeded no differently in salient matters than it actually did, and she would have obviously been in possession in her individual capacity holding adversely to the whole world. I iterate that at no time did she ever take or hold possession as administratrix.
Were my position adopted by the court, it might be necessary to address co-tenant problems to which reference is made in footnote 4 of the majority opinion. On the other hand it might not in light of the record which was made in this case. If it were necessary to address those matters, the task would be complicated not only by the state of the record but by the fact that in 1964 at the time of the husband’s death the widow’s statutory right of dower and the matter of admeasurement or assignment of dower would become another complicating factor.1 I shall not address those problems in this separate opinion, however, for it would be an exercise for naught.
I respectfully dissent in this one particular.

 In 1964 ORS ch 113 provided for widow’s dower (life estate) as to one-half of all the land "whereof her husband was seized of an estate of inheritance” unless she was lawfully barred. The statutes provided, also, for admeasurement or assignment of dower; that is, to set off dower by metes and bounds "when it can be done without injury to the whole estate.” There were substitute provisions for property incapable of division that made the widow a tenant in common "with the other owners of the estate” of the rents, issues and profits of the realty.